Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120 recited in ¶ [0001], last sentence.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "high" in claim 1 ln. 5 and claim 9 ln. 4 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure does not empirically delineate a high fidelity sensor from a low fidelity sensor. For examination purposes, Examiner is interpreting “high fidelity” as having sensitivity above a predetermined threshold.
The term "low" in claims 1 and 9 ln. 6 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure does not empirically delineate a high fidelity sensor from a low fidelity sensor. For examination purposes, Examiner is interpreting “low fidelity” as having sensitivity below a predetermined threshold.
Claims 2-8 are rejected because they do not seem to cure the deficiencies of claim 1. Likewise, Claims 10-16 are rejected because they do not seem to cure the deficiencies of claim 9.
Claim 5 recites the limitation "the predicted peak pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation refers to the peak pressure prediction during training (claim 1 lines 13-15), inference (claim 1 lines 17-18), or both.
Claim 13 recites the limitation "the predicted peak pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation refers to the peak pressure prediction during training (claim 9 lines 9-10), inference (claim 9 lines 12-13), or both.
Claims 6 and 14 are rejected because they do not seem to cure the deficiencies of claims 5 and 13, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Predicting Defective Engines using Convolutional Neural Networks on Temporal Vibration Signals” (2017) to Günnemann et al., hereinafter Gunnemann, in view of “Reconstruction of In-Cylinder Pressure in a Diesel Engine from Vibration Signal Using a RBF Neural Network Model” (2011) to Bizon et al., hereinafter Bizon.
Regarding claim 1, Gunnemann teaches: A system for training a deep learning system to detect engine knock with accuracy associated with high fidelity knock detection sensors despite using data from a low fidelity knock detection sensor, the system comprising: 
an engine; (Gunnemann pg. 93, § 3, ¶ 1: “engine”)
a low fidelity knock detection sensor; and (Gunnemann pg. 93, § 3, ¶ 1:”vibrometer”)
an electronic processor (Gunnemann pg. 93, § 3, ¶ 1: “Using fourier transformation, the measured signals are converted in sequential frequency domain.”), the electronic processor configured to:
receive second data from the low fidelity knock detection sensor, wherein the second data represents vibrations of an engine block; (Gunnemann pg. 93, § 3, ¶ 1 teaches receiving vibration inputs for training the neural network: “a vibrometer is used to measure different mechanical surface vibrations in time domain”. § 4.1, ¶ (A): “training”.)
receive third data from the low fidelity knock detection sensor; (Gunnemann pg. 97, § 5, ¶ 1 teaches receiving vibration inputs for inference by the neural network: “the performance of proposed CNN network was tested on a structure born noise dataset consisting of multiple signals”)
However, Gunnemann does not explicitly teach: a high fidelity knock detection sensor; receive first data from the high fidelity knock detection sensor, wherein the first data represents pressure in a combustion chamber of the engine; map the first data to the second data; using training data including the mapped data, train the deep learning system to determine a predicted peak pressure using data from the low fidelity knock detection sensor; and using the third data, determine the predicted peak pressure with the trained deep learning system.
But Bizon teaches: a high fidelity knock detection sensor; (§ Experimental Equipment, ¶ 3: “piezoelectric pressure transducer”)
receive first data from the high fidelity knock detection sensor, wherein the first data represents pressure in a combustion chamber of the engine; (Bizon Fig. 3, reproduced and annotated below, teaches “In-cylinder press.” data received from a pressure sensor)

    PNG
    media_image1.png
    317
    383
    media_image1.png
    Greyscale

Bizon Figure 3

map the first data to the second data; (Bizon Figure 3 shows the pressure and acceleration (vibration) signals are mapped as a function of crank angle)
using training data including the mapped data, train the deep learning system to determine a predicted peak pressure using data from the low fidelity knock detection sensor; (Bizon pg. 5 ¶ 1 states: “The network was trained using the newrb Matlab function from the Neural Network Toolbox”)
and using the third data, determine the predicted peak pressure with the trained deep learning system. (Bizon states on pg. 5 ¶ 4: “Figure 5 compares the pressure curves measured during the experiment with those predicted by means of ANN5 and ANN50” where ANN5 and ANN50 receive third data and determine predicted peak pressure)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Bizon’s system into Gunnemann’s system by measuring engine pressure with a motivation of further diagnosing a defective engine as taught by Gunnemann. (Bizon § Introduction, ¶ 1: “Recently there has been an increasing interest in the study and development 
of non-intrusive techniques for the diagnosis of the combustion quality in the internal combustion engines.”)

Regarding claim 2, the combination of Gunnemann and Bizon teaches: The system according to claim 1, 
Further, Gunnemann: wherein the deep learning system is a convolutional neural network. (pg. 94, § 4, ¶ 1: “In the following we will describe the structure of our deep CNN used to classify an engine as a malfunction one or not”)

Regarding claim 3, the combination of Gunnemann and Bizon teaches: The system according to claim 2, 
Further, Gunnemann teaches: wherein one-dimensional filters learned by the convolutional neural network (pg. 95, ¶ (i):“our filters are one-dimensional”) extract features associated with a time of the vibrations included in the first data. (pg. 95, ¶ (i):”It convolves learnable kernel filters across the input data Si to compute a dot product between the entries of the filter and the input.” Also, pg. 93, § 2, ¶ 3 teaches: “sliding the convolutional filter along time axis.”)

Regarding claim 4, the combination of Gunnemann and Bizon teaches: The system according to claim 2, 
Further, Gunnemann teaches: wherein the layers of the convolutional neural network are fully connected. (Fig. 2 on pg. 95, annotated below.)

Gunnemann Figure 2

Regarding claim 7, the combination of Gunnemann and Bizon teaches: The system according to claim 1, 
However, Gunnemann does not explicitly teach: wherein the electronic processor is configured to map the first data to the second data by: mapping a peak pressure included in the first data to vibrations included in the second data.
But Bizon teaches: wherein the electronic processor is configured to map the first data to the second data by: mapping a peak pressure included in the first data to vibrations included in the second data. (Bizon Figure 3 shows the peak pressure and acceleration signal are mapped as a function of crank angle)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Bizon’s system into the combination of Gunnemann and Bizon’s system by mapping engine pressure with a motivation of further diagnosing a defective engine as taught by Gunnemann. (Bizon § Introduction, ¶ 1: “Recently there has been an increasing interest in the study and development of non-intrusive techniques for the diagnosis of the combustion quality in the internal combustion engines.”)

Regarding claim 9, Gunnemann teaches: A method for training a deep learning system to detect engine knock with accuracy associated with high fidelity knock detection sensors despite using data from a low fidelity knock detection sensor, the method comprising: 
receiving, with the electronic processor, second data from a low fidelity knock detection sensor, wherein the second data represents vibrations of an engine block; (Gunnemann pg. 93, § 3, ¶ 1 teaches receiving vibration inputs for training the neural network: “a vibrometer is used to measure different mechanical surface vibrations in time domain”. § 4.1, ¶ (A): “training”.)
receiving third data from the low fidelity knock detection sensor; and (Gunnemann pg. 97, § 5, ¶ 1 teaches receiving vibration inputs for inference by the neural network: “the performance of proposed CNN network was tested on a structure born noise dataset consisting of multiple signals”)
However, Gunnemann does not explicitly teach: receiving, with an electronic processor, first data from a high fidelity knock detection sensor, wherein the first data represents pressure in a combustion chamber of an engine; mapping, with the electronic processor, the first data to the second data; using training data including the mapped data, training the deep learning system to determine a predicted peak pressure using data from the low fidelity knock detection sensor; using the third data, determining the predicted peak pressure with the trained deep learning system.
	But Bizon teaches: receiving, with an electronic processor, first data from a high fidelity knock detection sensor, wherein the first data represents pressure in a combustion chamber of an engine; (High fidelity knock detection sensor is taught by Bizon in§ Experimental Equipment, ¶ 3: “piezoelectric pressure transducer” and Bizon Fig. 3 teaches “In-cylinder press.” data received from a pressure sensor)
mapping, with the electronic processor, the first data to the second data; (Bizon Figure 3 shows the pressure and acceleration (vibration) signals are mapped as a function of crank angle)
using training data including the mapped data, training the deep learning system to determine a predicted peak pressure using data from the low fidelity knock detection sensor; (Bizon pg. 5 ¶ 1 states: “The network was trained using the newrb Matlab function from the Neural Network Toolbox”)
using the third data, determining the predicted peak pressure with the trained deep learning system. (Bizon states on pg. 5 ¶ 4: “Figure 5 compares the pressure curves measured during the experiment with those predicted by means of ANN5 and ANN50” where ANN5 and ANN50 receive third data and determine predicted peak pressure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Bizon’s system into Gunnemann’s system by measuring engine pressure with a motivation of further diagnosing a defective engine as taught by Gunnemann. (Bizon § Introduction, ¶ 1: “Recently there has been an increasing interest in the study and development 
of non-intrusive techniques for the diagnosis of the combustion quality in the internal combustion engines.”)

Regarding claim 10, the combination of Gunnemann and Bizon teaches: The method according to claim 9, 
Further, Gunnemann: wherein the deep learning system is a convolutional neural network. (pg. 94, § 4, ¶ 1: “In the following we will describe the structure of our deep CNN used to classify an engine as a malfunction one or not”)

Regarding claim 11, the combination of Gunnemann and Bizon teaches: The method according to claim 10, 
Further, Gunnemann teaches: wherein one-dimensional filters learned by the convolutional neural network (pg. 95, ¶ (i):“our filters are one-dimensional”) extract features associated with a time of the vibrations included in the first data. (pg. 95, ¶ (i):”It convolves learnable kernel filters across the input data Si to compute a dot product between the entries of the filter and the input.” Also, pg. 93, § 2, ¶ 3 teaches: “sliding the convolutional filter along time axis.”)

Regarding claim 12, the combination of Gunnemann and Bizon teaches: The method according to claim 10, 
Further, Gunnemann teaches: wherein the layers of the convolutional neural network are fully connected. (Fig. 2 on pg. 95, annotated above.)

Regarding claim 15, the combination of Gunnemann and Bizon teaches: The method according to claim 9,
However, Gunnemann does not explicitly teach: wherein mapping the first data to the second data includes: mapping a peak pressure included in the first data to vibrations included in the second data.
But Bizon teaches: wherein mapping the first data to the second data includes: mapping a peak pressure included in the first data to vibrations included in the second data. (Bizon Figure 3 shows the peak pressure and acceleration signal are mapped as a function of crank angle)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Bizon’s system into the combination of Gunnemann and Bizon’s system by mapping engine pressure with a motivation of further diagnosing a defective engine as taught by Gunnemann. (Bizon § Introduction, ¶ 1: “Recently there has been an increasing interest in the study and development of non-intrusive techniques for the diagnosis of the combustion quality in the internal combustion engines.”)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnemann in view of Bizon, and further in view of “A new indicator for knock detection in gas SI engines” (2003) to Brecq et al., hereinafter Brecq.
Regarding claim 5, the combination of Gunnemann and Bizon teaches: The system according to claim 1,
However, the combination of Gunnemann and Bizon does not explicitly teach: wherein the electronic processor is further configured to detect engine knock when the predicted peak pressure is less than or equal to a predetermined threshold.
	But Brecq teaches: wherein the electronic processor is further configured to detect engine knock when the predicted peak pressure is less than or equal to a predetermined threshold. (Brecq teaches in Fig. 8 on p. 528 that light knock is detected when the peak pressure is MAPO = 0.3 bar, which is less than a predetermined threshold of MAPO =  1.0 bar for detecting heavy knock.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Brecq’s system into the combination of Gunnemann and Bizon’s system by reducing the threshold for detecting knock with a motivation of detecting knock early before it damages the engine. (Brecq § 1 ¶ 1)

Regarding claim 13, the combination of the combination of Gunnemann and Bizon teaches:  The method according to claim 9, 
However, the combination of Gunnemann and Bizon does not explicitly teach: the method further comprising: detecting engine knock when the predicted peak pressure is less than or equal to a predetermined threshold. 
But Brecq teaches: the method further comprising: detecting engine knock when the predicted peak pressure is less than or equal to a predetermined threshold. (Brecq teaches in Fig. 8 on p. 528 that light knock is detected when the peak pressure is MAPO = 0.3 bar, which is less than a predetermined threshold of MAPO =  1.0 bar for detecting heavy knock.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Brecq’s system into the combination of Gunnemann and Bizon’s system by reducing the threshold for detecting knock with a motivation of detecting knock early before it damages the engine. (Brecq § 1 ¶ 1)


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnemann in view of Bizon and Brecq as applied to claims 5 and 13 above, respectively, and further in view of U.S. Patent 6,246,953 to Quinn et al., hereinafter Quinn.
Regarding claim 6, the combination of Gunnemann, Bizon and Brecq teaches: The system according to claim 5, 
Further, Bizon teaches: wherein the system further comprises an ignition and (Bizon teaches on pg. 8, § Construction of a Robust Neural Network Model, ¶ 1: “a typical HCCI (homogeneous charge compression ignition) was chosen”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Bizon into the combination of Gunnemann, Bizon and Brecq’s system by including an ignition in order to combust the engine fuel. (Bizon pg. 8, § CONSTRUCTION OF A ROBUST NEURAL NETWORK MODEL, ¶ 1)
However, the combination of Gunnemann, Bizon and Brecq does not explicitly teach: the electronic processor is further configured to: delay the ignition when engine knock is detected.
	But Quinn teaches: the electronic processor is further configured to: delay the ignition when engine knock is detected. (Quinn C. 2, L. 4-5: “retard the spark angle if the level of knock noise relative to background noise exceeds a first level”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Quinn into the combination of Gunnemann, Bizon and Brecq’s system by retarding the spark angle with a motivation of preventing engine damage (Quinn C. 1, L. 16).

Regarding claim 14, the combination of Gunnemann, Bizon and Brecq teaches: The method according to claim 13, 
However, the combination of Gunnemann, Bizon and Brecq does not explicitly teach: the method further comprising: delaying an ignition of the engine when engine knock is detected.
	But Quinn teaches: the method further comprising: delaying an ignition of the engine when engine knock is detected.(Quinn C. 2, L. 4-5: “retard the spark angle if the level of knock noise relative to background noise exceeds a first level”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Quinn into the combination of Gunnemann, Bizon and Brecq’s system by retarding the spark angle with a motivation of preventing engine damage (Quinn C. 1, L. 16).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnemann in view of Bizon as applied to claims 1 and 9 above, respectively, and further in view of Quinn and “Knocking combustion in spark-ignition engines” (2017) to Wang et al., hereinafter Wang.
Regarding claim 8, the combination of Gunnemann and Bizon teaches: The system according to claim 1,
Further, Bizon teaches: wherein the system further includes an ignition and (Bizon teaches on pg. 8, § Construction of a Robust Neural Network Model, ¶ 1: “a typical HCCI (homogeneous charge compression ignition) was chosen”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Bizon into the combination of Gunnemann and Bizon’s system by including an ignition in order to combust the engine fuel. (Bizon pg. 8, § CONSTRUCTION OF A ROBUST NEURAL NETWORK MODEL, ¶ 1)
However, the combination of Gunnemann and Bizon does not explicitly teach: the electronic processor is further configured to: update an operating point of the ignition
 But Quinn teaches: the electronic processor is further configured to: update an operating point of the ignition (Quinn C. 2, L. 4-5: “retard the spark angle if the level of knock noise relative to background noise exceeds a first level”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Quinn into the combination of Gunnemann and Bizon’s system by retarding the spark angle with a motivation of preventing engine damage (Quinn C. 1, L. 16).
However, the combination of Gunnemann, Bizon, and Quinn does not explicitly teach: based on the predicted peak pressure. 
But Wang teaches: based on the predicted peak pressure. (Wang teaches engine knock is based on a peak pressure p_max. in the top plot of Fig. 2 on pg. 82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wang into the combination of Gunnemann, Bizon, and Quinn’s system by correlating engine knock to peak pressure, with a motivation of improving preventing engine knock to improve engine durability (Abstract, first sentence).

Regarding claim 16, the combination of Gunnemann and Bizon teaches: The method according to claim 9, 
However, the combination of Gunnemann and Bizon does not explicitly teach: the method further comprising: updating an operating point of an ignition of the engine
	But Quinn teaches: the method further comprising: updating an operating point of an ignition of the engine (Quinn C. 2, L. 4-5: “retard the spark angle if the level of knock noise relative to background noise exceeds a first level”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Quinn into the combination of Gunnemann and Bizon’s system by retarding the spark angle with a motivation of preventing engine damage (Quinn C. 1, L. 16).
However, the combination of Gunnemann, Bizon, and Quinn does explicitly teach: based on the predicted peak pressure. 
But Wang teaches: based on the predicted peak pressure. (Wang teaches engine knock is based on a peak pressure p_max. in the top plot of Fig. 2 on pg. 82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wang into the combination of Gunnemann, Bizon, and Quinn’s system by correlating engine knock to peak pressure, with a motivation of improving preventing engine knock to improve engine durability (Abstract, first sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Closed-Loop Ignition Timing Control for SI Engines Using Ionization Current Feedback” (2007) to Zhu et al. teaches spark ignition timing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122